Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Julia Minitti on August 19th, 2021.  

The application has been amended as follows: 


1.         In claim 30, line 1, after “neuromuscular” insert “a” and after “condition,” insert “wherein the neuromuscular condition is Duchenne Muscular Dystrophy, Becker muscular dystrophy, myotonic dystrophy1, myotonic dystrophy 2, facioscapulohumeral muscular dystrophy, oculopharyngeal muscular dystrophy, limb girdle muscular dystrophies, and muscle spasticity,”.	
      
 EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE

Applicant's amendment to the claims and Remarks have been fully considered.  In light of the Applicant's remarks and the Examiner's amendment, claims 56, 8, 12, 14, 19-2, 26-28, and 30 are rejoined and claims 1-30 are allowed.

Given that co-pending application Hunt ‘469 recites –CH2-R2 as a heteroaryl as opposed to a carboxamide or an amide attached to a heteroaryl, the examiner contends that the Obviousness Double Patenting (ODP) rejection is now moot.  Consequently, the ODP rejection of claims 1-4, 7, 9-11, 13, 15-18, 25, and 29 is hereby withdrawn.

In light of Applicant’s remarks that Parks et al. failed to envisage the instant compounds of formula (I’) and given that Parks only demonstrated compounds of the invention that possess a phenyl group attached to the pyridazinone ring as opposed to a heteroaryl compound as required by instant formula (I’), the examiner contends that Parks et al. do not provide any motivation to select compound 20 as a lead compound.  Moreover, Parks et al. recite a methyl group attached to the carboxamide group and fail to teach a para-substituted attachment of A, the examiner maintains that Parks et al. fails to provide any motivation to modify compound 20.  Consequently, the 103(a) rejection of claims 1-4 and 29 is now moot.  Consequently, the 103(a) rejection of claims 1-4 over Parks et al. (U.S. 2019/0248779 A1) is hereby withdrawn.

Claims 1-30 are drawn to a compound according to Formula (I’) or a salt thereof; a pharmaceutical composition comprising said compound; and to a method of treating neuromuscular condition comprising administering the pharmaceutical composition as delineated in claim 29.  There is no prior art disclosing the applicant's compound of Formula (I’) or its method of use.  The closest art is Parks et al. (U.S. 2019/0248779 A1).  While Parks et al. teach a compound of formula (I) that encompasses the instant compound of formula (I), Parks et al. failed to exemplify a compound similar to instant formula (I’).  Moreover, Parks et al. failed to teach compounds that are para-substituted to the pyridazinone ring and failed to teach an alkyl group attached to the carboxamide.  Applicant has further demonstrated that the use of the compounds of the instant invention were useful in lengthening muscles and thus useful in treating DMD.  Since the present claims require the use of the compounds of formula (I’) and no prior art anticipates or renders obvious the particular compound of formula (I’) of claim 1, claims 1-30 are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-30 are allowed.


If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627  

08/20/2021